Dear Mr. Jolla:
Your opinion request asked the following question:
     How much per diem payment can a member of the Sewer District receive for each meeting?
You further state that the members are appointed by the police jury.
The facts of your request and our inquiries disclose that the Concordia Parish Sewer District No. 1 is a district outside a municipality, authorized by Louisiana Statute at LSA R.S.33:3881 et seq.  The district is created by the police jury as authorized by R.S. 33:3881.  Its members are appointed by the police jury as authorized by LSA R.S. 33:3887. That statute also provides for the per diem compensation of the members as follows:
R.S. 33:3887
     ". . . . The parish governing authority of the parish in which the district is located may pay a per diem to each member of the board of supervisors in an amount not to exceed sixty dollars for each day of his attendance at meetings of the board up to an including twenty four days in each year.  Such governing authority may also pay each member per diem for attendance of up to and including twelve emergency meetings of the board of supervisors of such district called in any one calendar years.  Per diem provided by this Section shall be paid out of the district funds in the hands of the treasurer."
Louisiana law allows a per diem for members of up to $60.00 per meeting for twenty four meetings; with an additional amount allowed for up to twelve emergency meetings.  Under R.S.33:3887, the per diem amount is not mandatory.
Trusting the foregoing answers your question, we remain
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JAMES M. ROSS Assistant Attorney General
RPI/JMR:vrr